Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 09/01/2021, the following occurred:
Claims 1, 2 and 4-16 are amended. Claims 3 and 17 are canceled. 
Claims 1-2, 4-16 are currently pending. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…control operations of a first dental instrument in accordance with control parameters associated with…” and “…control operations of a second dental instrument of the plurality of dental instruments in accordance with control parameters associated with…” The claim is indefinite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (WO 2004/080324) and in further view of Ciriello (US 2019/0038367).

REGARDING CLAIM 1
Sorensen discloses a system for controlling operations of a plurality of dental instrument ([1:3-8] teaches an information and control system for use in a dental environment, said environment comprising a dental unit including a number of individually selectable dental instruments and at least one instrument control member for controlling the operation of a selected instrument), comprising: a processer connected to a plurality of dental instruments; one or more display devices connected to the processor and configured to display information related to a dental treatment; and one or more input devices operatively connected to said processor and configured to facilitate user-software interactions with the system; ([1:28-34] teaches making available to the dentist and/or the dental nurse a range of selectable dental treatments comprising a number of steps or actions giving information during preparation or set-up for a treatment and during the course of the treatment to be performed. A further object of the invention is to provide a useful improvement of record-keeping in a dental practice by integrating an information and control system with treatments records in a patients register by means of logging capabilities (interpreted by examiner as and one or more input devices operatively connected to said processor and configured to facilitate user-software interactions with the system) in the information and control system. [1:18-22] teaches a microprocessor (interpreted by examiner as the processor connected to  a plurality of dental instruments) for supervision and control of instrument operation as well as a range of auxiliary functions, whereby instruments and auxiliary functions can be selected by means of a display with associated selection means (interpreted by examiner as one or more display devices connected to the processor and configured to display information related to a dental treatment)): wherein said processor is configured to: facilitate a first user-software interaction for selecting dental treatment of a plurality of dental treatments via the one or more input devices, each said dental treatment of said plurality of dental treatments comprising a plurality of sequential steps for controlling operations of the system ([12:17-21] teaches storing a treatment protocol listing a range of selectable (interpreted by examiner as a first user-software interaction for selecting) dental treatments and for each of the treatments listed in the protocol a range of sequential steps or actions to be performed in preparation and conduct of the treatment (interpreted by examiner as facilitate a first user-software interaction for selecting dental treatment of a plurality of dental treatments via the one or more input devices, each said dental treatment of said plurality of dental treatments comprising a plurality of sequential steps) [abstract] teaches sequential steps to be performed in the treatment (interpreted by examiner as sequential steps for controlling operations of the system)); " control one of the one or more display devices to show information relevant for performing a first step of said plurality of sequential steps of said dental treatment ([13:6-13] teaches that once a specific treatment has been selected, by operation of the "start" button in the window, which has become active by the selection, e.g. by a mouse click or operation of the keyboard entry key, the treatment window 28 illustrated in Fig. 4 will appear on the computer's display screen (interpreted by examiner as control one or more display devices to show relevant information to the selected dental treatment) [13:14-33] teaches the treatment window includes three separate fields 29 to 31, of which the field 29 contains a listing of separate steps or actions to be performed in preparation for and in the course of the selected treatment and that the first steps or actions is listed in field 29 (interpreted by examiner as information relevant for performing a first step of said plurality of sequential steps of said dental treatment)) when said dental treatment is selected by a user via the first user-software interaction ([13:1-5] teaches a range of selectable treatments is listed, from which a specific treatment can be selected by a mouse click operation or operation of u /down arrows and entry keys on the computer key- board (interpreted by examiner as the first user-software interaction)); automatedly control operations of a first dental instrument in accordance with control parameters associated with the first step in said dental treatment ([1:12-13] teaches computerized control of the operation of dental instruments. [3:19-26] teaches microprocessor means for controlling operational parameters for a selected instrument, the protocol comprises at least one treatment including at least one step or action (interpreted by examiner as the first step) involving the use of at least one dental instrument in the dental unit, for which a value of at least one operational parameter is stored in said computer means (interpreted by examiner as automatedly control operations of a first dental instrument in accordance with control parameters associated with the first step in said dental treatment) [13:1-10] teaches characteristics displaying values indicating the current adjustment of operational parameters for the dental instruments provided by the microprocessor incorporated in the dental unit and a particular setting of an operational parameter); in response to having received a signal indicating that said first step has been completed, control one of the one or more display devices to show information relevant to performance of a second step of said plurality of sequential steps of said dental treatment ([14:18-32] teaches that the selection of individual steps or actions listed in the field 29 may be performed by inputting appropriate commands to the computer configuration (interpreted by examiner as in response to having received a signal indicating that first step has been completed) and sequentially listing steps or actions and that each listed step or action may be selected individually via a NEXT button 33 and a BACK button 32 provided for navigating between the treatments (interpreted by examiner as information relevant to performance of a second step of said plurality of sequential steps of said selected dental treatment). [15:1-12], fig. 1 and 5 teach display means including display screens 16a to 16c in Fig. 1 as well as with protocol control means that are operable for inputting commands to the computer for selection of treatment and actions listed in the treatment protocols, e.g. as illustrated in Figs 3 and 4 (interpreted by examiner as control one of the one or more display devices to show information relevant to performance of a second step)); wherein said processor is further configured to, for said predetermined second step or a step subsequent to said predetermined second step, facilitate a second user-software interaction for selecting an alternative sequence of steps of the plurality of selectable alternative sequences of steps based on both said dental treatment and the present step of said dental treatment ([6:4-7] teaches including data such as version number identifying a particular treatment, or possible deviations made during the course of treatment (interpreted by examiner as alternative sequence of steps) [13:14-26] teaches a second field 30 is used for the display of important details of an individual step or action currently highlighted by mouse pointing or the up/down arrow keys on the computer keyboard (interpreted by examiner as second user-software interaction for selecting) [13:14-26] teaches enabling a user to select another sequence of steps (interpreted by examiner as selecting an alternative sequence of steps) which can compromise sub-actions (example figure 4, point 31) from the list (interpreted by examiner as plurality of selectable alternative sequences of steps) and show information relevant to the selected steps (interpreted by examiner as said dental treatment and the present step of said dental treatment)), and automatedly control operations of a second dental instrument in accordance with control parameters associated with the of the alternative sequence of steps ([1:12-13] teaches computerized control of the operation of dental instruments. [13:14-26] teaches enabling a user to select another sequence of steps (interpreted by examiner as the alternative sequence of steps) [3:19-26] teaches microprocessor means for controlling operational parameters for a selected instrument, the protocol comprises at least one treatment including at least one step or action involving the use of at least one dental instrument in the dental unit, for which a value of at least one operational parameter is stored in said computer means (interpreted by examiner as automatedly control operations of a second dental instrument in accordance with control parameters associated with the of the alternative sequence of steps)); and in response to having received a signal indicating that said dental treatment has been completed, generate a data log specifying at least the dental treatment and all selected alternative sequence of steps ([6:4-10] and claim 15 teach logging data such as identifying treatment or possible deviations made during the course of treatment and time data related to treatment performed such as point of time for start of a treatment, step or action, and duration (interpreted by examiner as in response to having received a signal indicating that the dental treatment has been completed, generate a data log specifying at least the dental treatment and the alternative sequence of steps)).

Sorensen does not explicitly disclose, however Ciriello discloses:
automatically select a plurality of selectable alternative sequence of steps based on both said dental treatment and a present step of said dental treatment (Ciriello at abstract] teaches automated operations for performing dental surgery and [0006] teaches a robotic arm for use in dental treatment system. [0032] teaches a control program that requires an indication from the dentist to enable auto-extension of a dental preparation if decay is found during the surgical procedure. When decay is found, the user is presented with several options (interpreted by examiner as a plurality of selectable alternative sequence of steps). The decay can be removed based on criteria set by the dentist. The decay can be left allowing the dentist to program an additional cycle of tooth cutting at this point in the program. The starting point of this cutting step is after the most recent tooth cut (interpreted by examiner as based on both said dental treatment and a present step of said dental treatment). Details of when to remove decay can be given to the software. For example including settings to extend the preparation if it is close to what the dentist or software define as the space likely to contain the nerve. The software could be instructed to chase the decay into that space, or not to at the dentist's discretion)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the dental environment of Sorensen to incorporate automatically select a plurality of selectable alternative sequence of steps as taught by Ciriello, with the motivation of robotically controlling systems for treating dental disease (Ciriello at [0002]).

REGARDING CLAIM 2
Sorensen and Ciriello disclose the limitation of claim 1.
Ciriello does not explicitly disclose, however Sorensen further discloses:
A system according to claim 1, wherein said alternative sequence of steps comprises a plurality of steps, and wherein said processor is further configured to, in response to having received a signal indicating that said user has completed said step of said alternative sequence of steps, control one of the one or more display devices to show information relevant to a performance of another step of said alternative sequence of steps (Sorensen at [6:4-7] teaches including data such possible deviations made during the course of treatment (interpreted by examiner as alternative sequence of steps) [12:17-21] teaches storing a treatment protocol listing a range of selectable dental treatments and for each of the treatments listed in the protocol a range of sequential steps or actions to be performed in preparation and conduct of the treatment (interpreted by examiner as alternative sequence of steps comprises a plurality of steps) [13:1-3] teaches 8 selectable treatments. [13:14-26] teaches a second field 30 is used for the display of important details of an individual step or action currently highlighted by mouse pointing or the up/down arrow keys on the computer keyboard (interpreted by examiner as means to select another step or alternate step) [14:18-32] teaches sequentially listing steps or actions and that each listed step or action may be selected individually via a NEXT button 33 and a BACK button 32 provided for navigating between the treatments (interpreted by examiner as information relevant to a performance of another step of said alternative sequence of steps). [15:1-12], fig. 1 and 5 teach display means including display screens 16a to 16c in Fig. 1 as well as with protocol control means that are operable for inputting commands to the computer for selection of treatment and actions listed in the treatment protocols, e.g. as illustrated in Figs 3 and 4 (interpreted by examiner as control one of the one or more display devices to show information relevant to performance of another step of said alternative sequence of steps)).

REGARDING CLAIM 4
Sorensen and Ciriello disclose the limitation of claim 1.
Ciriello does not explicitly disclose, however Sorensen further discloses:
A system according to claim 1, wherein said second step of said plurality of sequential steps of said dental treatment involves the use of a third dental instrument which is different than the first and second dental instrument, set predetermined values of one or more control parameters for said third dental instrument in accordance with said alternative sequence of steps (Sorensen at fig. 4 and 10 teaches for each individual step setting predetermined values of one or more control parameters for a particular instrument (The examiner interprets that this can be done for any instrument including instrument 3) [18:24-31] teaches any particular instrument setting may be transferred from a patient record 45 stored in the computer configuration or on a network to the dental unit 1, where the relevant instrument parameters are set accordingly (interpreted by examiner as using dental instruments accordance with said alternative sequence of steps) [11:26-32] teaches using a syringe 2a for applying a water- air coolant and rinsing spray to the dental working area, motor driven drilling instruments 2b and 2c, an air turbine driven drilling instrument 2d, an LC (Light-Curing) lamp 2e for curing of composite filling materials and an ultrasonic scaling instrument 2f (interpreted by examiner as instruments according to steps to be performed different from previous instruments) [17:17-21] teaches instruments prepared for use in a subsequent step of the treatment).

REGARDING CLAIM 6
Sorensen and Ciriello disclose the limitation of claim 1.
Ciriello does not explicitly disclose, however Sorensen further discloses:
(Sorensen at [12:27-33] teaches a pull-down arrow button for selecting treatment (interpreted by examiner as means for the processor to prompt the user to make a clinical decision and wherein said clinical decision is used in the selection of said alternative sequence of steps) [13:1-5] teaches listing 8 selectable treatments (interpreted by examiner as alternative treatments comprising alternative sequence of steps)).

REGARDING CLAIM 7
Sorensen and Ciriello disclose the limitation of claim 1.
Ciriello does not explicitly disclose, however Sorensen further discloses:
A system according to claim 1, wherein one or more of the plurality of dental treatments has at least one sequential step where there are no alternative sequences of steps selectable (Sorensen at [12:17-21] teaches a treatment protocol listing a range of selectable dental treatments and for each of the treatments listed in the protocol a range of sequential steps or actions to be performed in preparation and conduct of the treatment (interpreted by examiner as one or more of the plurality of dental treatments has at least one sequential step where there are no alternative sequences of steps selectable)).

REGARDING CLAIM 8
Sorensen and Ciriello disclose the limitation of claim 1.
Ciriello does not explicitly disclose, however Sorensen further discloses:
A system according to claim 1, wherein the processor is connectable to a data store and configured to store the data log on the data store (Sorensen at [5:27-31] teaches logging means for storing logging information and [21:14-16] teaches a central data storage (interpreted by examiner as the data store)).

REGARDING CLAIMS 9-12, 14 and 15
Claims 9-12, 14 and 15 are analogous to Claims 1, 2, 4 and 6-8 thus Claims 9-12, 14 and 15 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1, 2, 4 and 6-8.

REGARDING CLAIM 16
Claim 16 is analogous to Claims 1 and 9 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 9.
Sorensen further discloses a computer program product comprising program code means adapted to cause an information and / or control system to perform the steps of a method according to claim 9 ([20:12-14] teaches programming microprocessor of the dental unit (interpreted as a computer program code)). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (WO 2004/080324), in view of Ciriello (US 2019/0038367) and in further view of Di Battista (US 2016/0210424).

REGARDING CLAIM 5
Sorensen and Ciriello disclose the limitation of claim 1.
Sorensen and Ciriello do not explicitly disclose, however Di Battista further discloses:
A system according to claim 1, wherein one of said plurality of selectable alternative sequences of steps is a default sequence of steps (Di Battista at [0061] and fig. 27 teaches default treatment plan. [0186] teaches providing access to a default set of pre-selected treatment tools that correspond to specific treatments (including diagnostic treatments) that may be given to a patient, each treatment tool having text corresponding to the specific treatment (interpreted by examiner as default sequence of steps) and [0223] teaches default pre-selected set of treatment options organized into submenus (interpreted by examiner as one of said plurality of selectable alternative sequences of steps is a default sequence of steps))

Ciriello and Di Battista does not explicitly disclose, however Sorensen further discloses:
and wherein said one or more input devices has a first button that when it is activated signals to the processor that the present step has been completed, and wherein the first button is furthermore used to select said default sequence of steps (Sorensen at [14:23-33] teaches proceeding through sequential list of steps by the use of a next button 33 (interpreted by examiner as the first button that when activated signals to the processor that the present step has been completed) and moving either backward or forward in the sequence of the listed steps or actions (interpreted by examiner as the first button used to select said default sequence of steps of Di Battista))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sorensen and Ciriello to incorporate a default sequence of steps as taught by Di Battista, with the motivation of improving the efficiency of medical clinics and creating more comprehensive and useful systems for inputting and accessing medical information (Di Battista at [0004]).

REGARDING CLAIM 13
Claim 13 is analogous to Claim 5 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Response to Arguments
Rejection under 35 U.S.C. § 112f 
Regarding the 112 f interpretation of claims 1, 2, 5 and 8, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 112(b)
Regarding the 112(b) rejection of claims 1, 2, 5 and 8, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1, 2, 4-16, the Applicant has amended the claims to recite controlling operations of dental instruments in accordance with control parameters and thus overcoming the 101 rejection by providing a practical application. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1, 2, 4-16, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The Examiner acknowledges that Sorensen does not disclose the following limitation of claim 1. wherein said processing unit is further configured to, for said predetermined second step or a step subsequent to said predetermined second step, enable a user to select using said one or more input units a selected alternative sequence of steps of one or more chosen selectable  
Regarding 1, in light of the present amendment and Applicant arguments, the Examiner has cited new art to teach the following limitation “automatically select a plurality of selectable alternative sequence of steps based on both said dental treatment and a present step of said dental treatment”. Please refer to detailed 103 rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626